DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed February 15, 2022, are acknowledged. Claims 1, 9, 12-13 and 15 are amended. Claims 16-34 are newly added. No new matter has been added. Claims 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being directed to non-elected invention, Groups I and II, drawn to a process and metal product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 29, 2019. Accordingly, Claims 1 and 9-13 and 15-34 are pending with claims 1, 9, 12-13 and 15-34 considered in this Office Action.
Claim Objections
Claim 26 is objected to because of the following informalities: “(ii) a lubricant comprising” should be “(iii) a lubricant comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16, 20-22, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15-16, 22, and 29-30, it is unclear how the claimed lubricant composition may comprise 60wt% behenamide, while also comprising at least 20% stearamide, at least 20% palmitamide, and an amount of arachidamide. The claimed 60wt% of behenamide, and at least 20wt% each of stearamide and palmitamide, and an amount of arachidamide, would produce a total weight percent greater than 100%, and therefore causes the claim to be indefinite.
Regarding Claims 20-21 and 27-28, the claim recites an alloying element of graphite, however, one of ordinary skill in the art would appreciate that graphite is not an element. Examiner interprets the claim to mean the element of carbon, for example, in the form of graphite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-13, 15-18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Longmore (US 20030036592 A).
Regarding Claim 1, Kjellen discloses a metal powder composition comprising: 
(i) sponge iron particles or sponge iron-based particles (see Col. 1, lines 12-15; see Col. 2, lines 33-34), and 
(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-30wt% palmitamide, 20-30wt% stearamide, and 40-60 wt% behenamide.

Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).

It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.
Further, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1:1 (when including arachidamide) or 2:1:1 (when omitting arachidamide), as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 2:1:1:1 ratio (40%, 20%, 20%, 20%) or 2:1:1 ratio (50%, 25%, 25%) is an obvious ratio for a mixture of 3 and 4 components, respectively, to one of routine skill in the art. It would be obvious to apply these ratios for a higher behenamide concentration, such that the ratio would read on the claimed amounts of monoamides (i.e., 40% behenamide, 20% stearamide, 20% palmitamide, 20% arachidamide for a 4 component system, and 50% behenamide, 25% stearamide, 25% palmitamide for 3 component system). One would be motivated to use these ratios and a slightly higher behenamide amount because it is well-known in the art to use behenamide in a mixture with smaller amounts of other relatively high 

Regarding Claims 12 and 13, Kjellen discloses wherein the amount of lubricant is (Claim 12) between 0.4-1.4wt% and (Claim 13) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 15, Kjellen discloses wherein the lubricant comprises 20-30wt% stearamide, 20-30wt% palmitamide, arachidamide, and 40-60wt% behenamide (see analysis of Claim 1 above wherein it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide for a 4 component system).
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms).

Regarding Claim 16, Kjellen discloses wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 1 above wherein it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide for a 4 component system).


Regarding Claim 17, Kjellen discloses wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 1 above wherein it would be obvious to use a 2:1:1: ratio for a mixture of 3 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 50wt% behenamide, 25wt% stearamide, and 25wt% palmitamide for a 3 component system).

Regarding Claim 18, Kjellen discloses a composition consisting of: 
(i) a metal powder consisting of sponge iron particles or sponge iron-based particles and optionally, alloying element(s) (see Col. 1, lines 12-15; see Col. 2, lines 33-34; the alloying elements are optional and therefore not required to meet the claim limitations), and 
(ii) a lubricant consisting of behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional and therefore may not be included, which reads on the claimed language such that the composition consist of the sponge iron and monoamide lubricant).


 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).
It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.

Regarding Claim 22, Kjellen discloses wherein the lubricant may consist of a mixture of behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above in Claim 18), but does not disclose wherein the mixture is 20-30wt% stearamide, 20-30wt% palmitamide, arachidamide, and 40-60wt% behenamide. 
However, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1:1 for a 4 component system, as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 2:1:1:1 ratio (40%, 20%, 20%, 20%) is 

Regarding Claim 23, Kjellen discloses wherein the lubricant may consist of a mixture of behenamide, stearamide, and palmitamide (see explanation above in Claim 18), but does not disclose wherein the mixture is 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide. 
However, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1, as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 2:1:1 ratio (50%, 25%, 25%) is an obvious ratio for a mixture of 3 components to one of routine skill in the art. It would be obvious to apply these ratios for a higher behenamide concentration, such that the ratio would read on the claimed amounts of monoamides (i.e., 50% behenamide, 25% stearamide, 25% palmitamide for 3 component system). Further, one would be motivated to use these ratios and a slightly higher behenamide amount because it is well-known in the art to use behenamide in a mixture with smaller amounts of other relatively high molecular weight fatty acid amides, and in order to produce a less volatile lubricant that is easier to handle (see teachings by Longmore above in Claim 18).

Regarding Claims 24 and 25, Kjellen discloses wherein the amount of lubricant is (Claim 24) between 0.4-1.4wt% and (Claim 25) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kjellen and Longmore, as applied to claim 1 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claim 9, Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises one or more of C, Cu, Ni, or Mo. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying elements such as Ni, Cu, or Mo, in order to obtain a particular and desired hardness or strength of a sintered part manufactured from the powder composition, and because these are well-known and common alloy elements for iron-based and sponge iron-based products (see teaching by Larsson above and para. [0036]).

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen in view of Longmore, as applied to claim 18 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claims 19-21, Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 19) of C, Cu, Ni, or Mo, (Claim 20) of graphite, or (Claim 21) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 19-21) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or .

Claims 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Longmore (US 20030036592 A) and Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claim 26-28, Kjellen discloses a metal powder composition comprising: 
(i) sponge iron particles or sponge iron-based particles (see Col. 1, lines 12-15; see Col. 2, lines 33-34), and 
(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).
Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 26) of C, Cu, Ni, or Mo, (Claim 27) of graphite, or (Claim 28) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 26-28) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by 

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-50wt% palmitamide, 20-50wt% stearamide, optionally arachidamide, and balance behenamide.
 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).
It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.
Further, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 1:1:1:1 or 2:1:1:1 (when including arachidamide), or 1:1:1 or 2:1:1 (when 

Regarding Claim 29, Kjellen discloses wherein the lubricant comprises 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see analysis of Claim 26 above wherein it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide for a 4 component system).
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms).

Regarding Claim 30, Kjellen discloses wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see Abstract wherein lubricant 
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms).

Regarding Claims 31-32, Kjellen discloses wherein the lubricant (Claim 31) comprises, or further (Claim 32) consists, of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 26 above wherein it would be obvious to use a 2:1:1: ratio for a mixture of 3 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 50wt% behenamide, 25wt% stearamide, and 25wt% palmitamide for a 3 component system).

Regarding Claims 33 and 34, Kjellen discloses wherein the amount of lubricant is (Claim 33) between 0.4-1.4wt% and further (Claim 34) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claims 1, 12-13, 17-18, and 23-25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Knutsson (previously cited, US 7,682,558 B2) and Longmore (US 20030036592 A).
Regarding Claim 1, Kjellen discloses a metal powder composition comprising: 

(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-30wt% palmitamide, 20-30wt% stearamide, and 40-60 wt% behenamide.
 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 

In the interest of compact prosecution, the teachings of Knutsson and Longmore are provided and relied upon to further establish the obviousness of the mixture of fatty acid monoamides as claimed.
Knutsson teaches a similar lubricant for an iron-based powder wherein a fatty acid monoamide lubricant component comprises a mixture of at least three fatty acid monoamides containing 14-22 C atoms (see Col. 2, lines 60-64; see Col. 4, lines 6-15; see Col. 4, lines 45-50).
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and 

It would have been obvious to one of ordinary skill in the art to have used a combination of at least three different monoamides, as taught by Knutsson and Longmore, such as the monoamides of behenamide, stearamide, and palmitamide, as disclosed by Kjellen, for the invention disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose (see explanation above). Additionally, a behenamide mixture is taught by Longmore to be well-known in art.
Additionally, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1, as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 2:1:1 ratio (50%, 25%, 25%) is an obvious ratio for a mixture of 3 components, respectively, to one of routine skill in the art. It would be obvious to apply these ratios for a higher behenamide concentration, such that the ratio would read on the claimed amounts of monoamides (i.e., 50% behenamide, 25% stearamide, 25% palmitamide for 3 component system). Further, one would be motivated to use these ratios and a slightly higher behenamide amount because it is well-known in the art to use behenamide in a mixture with smaller amounts of other relatively high molecular weight fatty acid amides, and in order to produce a less volatile lubricant that is easier to handle (see teachings by Longmore above).

Regarding Claims 12 and 13, Kjellen discloses wherein the amount of lubricant is (Claim 12) between 0.4-1.4wt% and (Claim 13) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).



Regarding Claim 18, Kjellen discloses a composition consisting of: 
(i) a metal powder consisting of sponge iron particles or sponge iron-based particles and optionally, alloying element(s) (see Col. 1, lines 12-15; see Col. 2, lines 33-34; the alloying elements are optional and therefore not required to meet the claim limitations), and 
(ii) a lubricant consisting of behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional and therefore may not be included, which reads on the claimed language such that the composition consist of the sponge iron and monoamide lubricant).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose a mixture of palmitamide, stearamide, behenamide, and optionally, arachidamide.
 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very 

In the interest of compact prosecution, the teachings of Knutsson and Longmore are provided and relied upon to further establish the obviousness of the mixture of fatty acid monoamides as claimed.
Further, Knutsson teaches a similar lubricant for an iron-based powder wherein a fatty acid monoamide lubricant component comprises a mixture of at least three fatty acid monoamides containing 14-22 C atoms (see Col. 2, lines 60-64; see Col. 4, lines 6-15; see Col. 4, lines 45-50).
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).
It would have been obvious to one of ordinary skill in the art to have used a combination of at least three different monoamides, as taught by Knutsson and Longmore, such as the monoamides of behenamide, stearamide, and palmitamide, as disclosed by Kjellen, for the invention disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose (see explanation above). Additionally, a behenamide mixture is taught by Longmore to be well-known in art.


Regarding Claim 23, Kjellen in view of Knutsson and Longmore disclose wherein the lubricant may consist of a mixture of behenamide, stearamide, and palmitamide (see explanation above in Claim 18), but does not disclose wherein the mixture is 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide. 


Regarding Claims 24 and 25, Kjellen discloses wherein the amount of lubricant is (Claim 24) between 0.4-1.4wt% and (Claim 25) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kjellen in view of Knutsson and Longmore, as applied to claim 1 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claim 9, Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises one or more of C, Cu, Ni, or Mo. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying .

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen in view of Knutsson and Longmore, as applied to claim 18 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claims 19-21, Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 19) of C, Cu, Ni, or Mo, (Claim 20) of graphite, or (Claim 21) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 19-21) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying elements such as Ni, Cu, or Mo, in order to obtain a particular and desired hardness or strength of a sintered part manufactured from the powder composition, and because these are well-known and common alloy elements for iron-based and sponge iron-based products (see teaching by Larsson above and para. [0036]).

Claims 26-38 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Knutsson (previously cited, US 7,682,558 B2), Longmore (US 20030036592 A) and Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claim 26-28, Kjellen discloses a metal powder composition comprising: 

(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).
Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 26) of C, Cu, Ni, or Mo, (Claim 27) of graphite, or (Claim 28) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 26-28) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying elements such as Ni, Cu, or Mo, in order to obtain a particular and desired hardness or strength of a sintered part manufactured from the powder composition, and because these are well-known and common alloy elements for iron-based and sponge iron-based products (see teaching by Larsson above and para. [0036]).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-50wt% palmitamide, 20-50wt% stearamide, optionally arachidamide, and balance behenamide.

In the interest of compact prosecution, the teachings of Knutsson are provided and relied upon to further establish the obviousness of the mixture of fatty acid monoamides as claimed.
Knutsson teaches a similar lubricant for an iron-based powder wherein a fatty acid monoamide lubricant component comprises a mixture of at least three fatty acid monoamides containing 14-22 C atoms (see Col. 2, lines 60-64; see Col. 4, lines 6-15; see Col. 4, lines 45-50).
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).
It would have been obvious to one of ordinary skill in the art to have used a combination of at least three different monoamides, as taught by Knutsson and Longmore, such as the monoamides of behenamide, stearamide, and palmitamide, as disclosed by Kjellen, for the invention disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose (see explanation above). Additionally, a behenamide mixture is taught by Longmore to be well-known in art.

Further, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 1:1:1 or 2:1:1, as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 1:1:1 ratio (33% for each component) and a 2:1:1 ratio (50%, 25%, 25%), are obvious ratios for a mixture of 3 components to one of routine skill in the art. It would be obvious to used equal parts (1:1:1 ratio) for the mixing of the respective monoamides, and such 

	Regarding Claims 31-32, Kjellen in view of Knutsson discloses wherein the lubricant (Claim 31) comprises, or further (Claim 32) consists, of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 26 above wherein it would be obvious to use a 2:1:1: ratio for a mixture of 3 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 50wt% behenamide, 25wt% stearamide, and 25wt% palmitamide for a 3 component system).

Regarding Claims 33 and 34, Kjellen discloses wherein the amount of lubricant is (Claim 33) between 0.4-1.4wt% and further (Claim 34) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claims 1, 12-13, 15-18, and 22-25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Longmore (US 20030036592 A) and Nishikawa (previously cited, US 5,091,268).
Regarding Claim 1, Kjellen discloses a metal powder composition comprising: 

(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-30wt% palmitamide, 20-30wt% stearamide, and 40-60 wt% behenamide.
 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).
It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.

Furthermore, Nishikawa discloses a similar soft magnetic composition which comprises iron-based powder and a lubricant comprising a mixture of fatty acid amides (see Col. 3, lines 4-9; see Col. 4, lines 46-47; see Col. 5, lines 11-21). Nishikawa teaches wherein these fatty acid amides include palmitamide, stearamide, arachidamide and behenamide (see Col. 3, lines 50-57).  Nishikawa further suggests from one fatty acid amide to another, a mixture ratio of 1:2 to 2:1 in order to enhance the coefficient of friction characteristics (see Col. 4, lines 6-11).
Nishikawa teaches varying amounts of fatty acid amides which may be used in combination in accordance to equation (1) (see Col. 4, lines 65-68). For, example, Nishikawa teaches amounts of stearamide, behenamide and palmitamide are preferably 0.03-0.46wt% behenamide, 0.06-9wt% stearamide, and 0.09-1.4wt% palmitamide, for which can be used in combination (see Col. 4, lines 52-66). Nishikawa discloses wherein for the combination, at least one fatty acid amide amount must satisfy equation (2), and the other fatty acid amide amounts should be included in lesser amounts which satisfy equation (1) (see Col. 4, lines 1-16). The amounts described by Col. 4, lines 52-66 for behenamide, palmitamide and stearamide are those which satisfy equation (2). 
Thus Nishikawa teaches fatty acid amide composition values such as 0.40wt% behenamide, 0.20wt% stearamide, and 0.20wt% palmitamide, as based on the total weight of the composition. For instance, this value of behenamide satisfies equation (2) of Nishikawa, and the values of stearamide and palmitamide, which are less than that of behenamide, as required by Nishikawa, satisfies equation (1), also required by Nishikawa. A fatty acid amide mixture of 0.4wt% behenamide, 0.2wt% palmitamide, and 0.2wt% stearamide would give 0.8% fatty acid amide lubricant mixture comprising 25wt% stearamide, 25wt% palmitamide, and 50wt% behenamide, which read on the claimed ranges. 
Additionally, Nishikawa teaches fatty acid amide composition values for the inclusion of arachidamide from about 0.04-0.65wt% according to equation (2). Thus Nishikawa also teaches fatty acid 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

It would have further been obvious to one of ordinary skill in the art at the time that the invention was filed to have combined the stearamide, behenamide, and palmitamide, and optionally also arachidamide, to form a mixture of the fatty acid amides, as taught by Longmore and Nishikawa, such that the fatty acid mixture comprises, for example, 50wt% behenamide, 25wt% palmitamide and 25wt% stearamide, or as another example, comprises 40wt% behenamide, 20wt% palmitamide, 20wt% stearamide and 20wt% arachidamide, as taught by Nishikawa, for the invention disclosed by Kjellen. One would be motivated to combine the fatty acid amides in order to improve the coefficient of friction of the lubricant, and to tailor the molecular weight of the lubricant. One would be motivated to use the respective amounts of each stearamide, palmitamide and behenamide, and optionally arachidamide, due to fatty acid monoamide absorptivity limitations of the iron-based (see Nishikawa, Col. 4, lines 52-54 and lines 57-60).
Additionally, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1:1 (when including arachidamide) or 2:1:1 (when omitting arachidamide), as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. For example, Nishikawa uses a 2:1 ratio for a two component system (see above), and one of ordinary skill in the art would appreciate applying this teaching for a 3 or 4 component system to achieve 

Regarding Claims 12 and 13, Kjellen discloses wherein the amount of lubricant is (Claim 12) between 0.4-1.4wt% and (Claim 13) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 15, Kjellen in view of Nishikawa disclose wherein the lubricant comprises 20-30wt% stearamide, 20-30wt% palmitamide, arachidamide, and 40-60wt% behenamide (see analysis of Claim 1 above wherein Nishikawa teaches wherein a mixture may comprise, for example, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide, and 40wt% behenamide, and wherein it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would also read on the claimed amounts of monoamides  - i.e., 40% behenamide, 20% stearamide, 20% palmitamide, 20% arachidamide for a 4 component system).
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily 

Regarding Claim 16, Kjellen  in view of Nishikawa disclose wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; (see analysis of Claim 1 above wherein Nishikawa teaches wherein a mixture may comprise, for example, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide, and 40wt% behenamide, and wherein it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would also read on the claimed amounts of monoamides  - i.e., 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide for a 4 component system).
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms). Furthermore, Nishikawa teaches using arachidamide (see Col. 3, line 56).

Regarding Claim 17, Kjellen discloses wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 1 above wherein Nishikawa teaches wherein a mixture may comprise, for example, 25wt% stearamide, 25wt% palmitamide, and 50wt% behenamide, and wherein it would be obvious to use a 2:1:1: ratio for a mixture of 3 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1: ratio would also read on the claimed amounts of monoamides  - i.e., 50wt% behenamide, 25wt% stearamide, and 20wt% palmitamide for a 3 component system).

Regarding Claims 18 and 22-23, Kjellen discloses a composition consisting of: 

(ii) a lubricant consisting of behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional and therefore may not be included, which reads on the claimed language such that the composition consist of the sponge iron and monoamide lubricant).

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose a (Claim 18) mixture comprising palmitamide, stearamide, behenamide, and optionally, arachidamide, or further, a (Claim 22) mixture consisting of 20-30wt% stearamide, 20-30wt% palmitamide, arachidamide, and 40-60wt% behenamide, or a (Claim 23) mixture consisting of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide.

However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and 
It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.

Furthermore, Nishikawa discloses a similar soft magnetic composition which comprises iron-based powder and a lubricant comprising a mixture of fatty acid amides (see Col. 3, lines 4-9; see Col. 4, lines 46-47; see Col. 5, lines 11-21). Nishikawa teaches wherein these fatty acid amides include palmitamide, stearamide, arachidamide and behenamide (see Col. 3, lines 50-57).  Nishikawa further suggests from one fatty acid amide to another, a mixture ratio of 1:2 to 2:1 in order to enhance the coefficient of friction characteristics (see Col. 4, lines 6-11).
Nishikawa teaches varying amounts of fatty acid amides which may be used in combination in accordance to equation (1) (see Col. 4, lines 65-68). For, example, Nishikawa teaches amounts of stearamide, behenamide and palmitamide are preferably 0.03-0.46wt% behenamide, 0.06-9wt% stearamide, and 0.09-1.4wt% palmitamide, for which can be used in combination (see Col. 4, lines 52-66). Nishikawa discloses wherein for the combination, at least one fatty acid amide amount must satisfy equation (2), and the other fatty acid amide amounts should be included in lesser amounts which satisfy equation (1) (see Col. 4, lines 1-16). The amounts described by Col. 4, lines 52-66 for behenamide, palmitamide and stearamide are those which satisfy equation (2). 
Thus, Nishikawa teaches fatty acid amide composition values such as 0.40wt% behenamide, 0.20wt% stearamide, and 0.20wt% palmitamide, as based on the total weight of the composition. For instance, this value of behenamide satisfies equation (2) of Nishikawa, and the values of stearamide and 
Nishikawa also teaches fatty acid amide composition values such as 0.40wt% behenamide, 0.20wt% stearamide, and 0.20wt% palmitamide, and 0.20wt% arachidamide, as based on the total weight of the composition (Nishikawa teaches fatty acid amide composition values for the inclusion of arachidamide (20 C atoms) from about 0.04-0.65wt% according to equation (2)). This value of behenamide again satisfies equation (2) of Nishikawa, and the values of stearamide, palmitamide, and arachidamide, which are less than that of behenamide, as required by Nishikawa, satisfies equation (1), also required by Nishikawa. A fatty acid amide mixture of 0.4wt% behenamide, 0.2wt% palmitamide,  0.2wt% stearamide, and 0.2wt% arachidamide would give a 1.0wt% fatty acid amide lubricant component mixture comprising 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, and 20wt% arachidamide, which read on the claimed ranges of Claim 22. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have combined (Claim 18) the stearamide, behenamide, and palmitamide, and optionally also arachidamide, to form a mixture of the fatty acid amides, as further taught by Longmore and Nishikawa, such that the fatty acid mixture (Claim 23) consists of, for example, 50wt% behenamide, 25wt% palmitamide and 25wt% stearamide, or as another example, (Claim 22) consists of 40wt% behenamide, 20wt% palmitamide, 20wt% stearamide and 20wt% arachidamide, as taught by Nishikawa, for the invention disclosed by Kjellen. One would be motivated to combine the fatty acid amides in order to improve the coefficient of friction of the lubricant, and to tailor the molecular weight of the lubricant. One would be motivated to use the respective amounts of each stearamide, palmitamide and behenamide, 
Additionally, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 2:1:1:1 (when including arachidamide) or 2:1:1 (when omitting arachidamide), as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. For example, Nishikawa uses a 2:1 ratio for a two component system (see above), and one of ordinary skill in the art would appreciate applying this teaching for a 3 or 4 component system to achieve mixing ratios such as 2:1:1 and 2:1:1:1, respectively. Hence, a 2:1:1:1 ratio (40%, 20%, 20%, 20%) or 2:1:1 ratio (50%, 25%, 25%) is an obvious ratio for a mixture of 3 and 4 components, respectively, to one of routine skill in the art. It would be obvious to apply these ratios for a higher behenamide concentration, such that the ratio would read on the claimed amounts of monoamides (i.e., (Claim 22) 40% behenamide, 20% stearamide, 20% palmitamide, 20% arachidamide for a 4 component system, and (Claim 23) 50% behenamide, 25% stearamide, 25% palmitamide for 3 component system). Further, one would be motivated to use these ratios and a slightly higher behenamide amount because it is well-known in the art to use behenamide in a mixture with smaller amounts of other relatively high molecular weight fatty acid amides, and in order to produce a less volatile lubricant that is easier to handle (see teachings by Longmore above).

Regarding Claims 24 and 25, Kjellen discloses wherein the amount of lubricant is (Claim 24) between 0.4-1.4wt% and (Claim 25) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kjellen in view of Longmore and Nishikawa, as applied to claim 1 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).

Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying elements such as Ni, Cu, or Mo, in order to obtain a particular and desired hardness or strength of a sintered part manufactured from the powder composition, and because these are well-known and common alloy elements for iron-based and sponge iron-based products (see teaching by Larsson above and para. [0036]).

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen in view of Longmore and Nishikawa, as applied to claim 18 above, and in further view of Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claims 19-21, Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 19) of C, Cu, Ni, or Mo, (Claim 20) of graphite, or (Claim 21) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 19-21) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or other alloying elements such as Ni, Cu, or Mo, in order to obtain a particular and desired hardness or strength of a sintered part manufactured from the powder composition, and because these are well-.

Claims 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellen (previously cited, US 7,494,600 B2) in view of Longmore (US 20030036592 A), Nishikawa (previously cited, US 5,091,268) and Larsson (cited by Applicant in IDS filed November 22, 2016, US 20120187611 A1).
Regarding Claim 26-28, Kjellen discloses a metal powder composition comprising: 
(i) sponge iron particles or sponge iron-based particles (see Col. 1, lines 12-15; see Col. 2, lines 33-34), and 
(ii) a lubricant comprising behenamide, stearamide, palmitamide, or optionally, arachidamide (see Col. 3, lines 12-23; Examiner notes that the presence of arachidamide is optional, and therefore not required to meet the claimed limitations; however Kjellen teaches wherein primary amides with 14-22 C atoms are preferable; one of ordinary skill in the art would understand this to include arachidamide which is a primary fatty acid amide comprising 20 C atoms),
wherein the amount of lubricant is between 0.2 wt% and 1.4 wt% (see Col. 3, lines 16-20), and
wherein the composition is essentially free of organic lubricants other than fatty acid amides (see Abstract; lubricant consists of fatty acid amides having 14-22 C atoms; thermoplastic binder is optional, and therefore may not be included).
Kjellen does not disclose wherein the iron-based powder comprising sponge iron particles also comprises alloying elements (Claim 26) of C, Cu, Ni, or Mo, (Claim 27) of graphite, or (Claim 28) of graphite and copper. 
Larsson discloses a similar invention wherein sponge iron (see para. [0036]) is alloyed such that carbon in the form of graphite and also copper, nickel and molybdenum are added to sponge iron in order to obtain a desired hardness and strength of a sintered part formed from the powder (see para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included (Claims 26-28) carbon in the form of graphite, and also Ni, Cu, or Mo, as taught by Larsson, in the iron-powder composition disclosed by Kjellen. One would be motivated to add carbon, or 

Kjellen does not expressly disclose wherein the lubricant comprises a mixture of fatty acid amides, and therefore does not disclose 20-50wt% palmitamide, 20-50wt% stearamide, optionally arachidamide, and balance behenamide.
 However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see MPEP 2144.06). 
Additionally, Longmore teaches wherein behenamide is preferable as a high molecular weight fatty acid amide because it is less volatile and easier to handle during processing (see para. [0004]), and that is well-known for behenamide to be provided in mixtures with smaller amounts of other amides comprising slightly less C atoms, such as 18 and 20 C atoms (see para. [0003]).

It would have been obvious to one of ordinary skill in the art to have used a combination of the monoamides: behenamide, stearamide, and palmitamide, and optionally arachidamide (see explanation above), as they are disclosed by Kjellen. It would have been obvious and routine to one of ordinary skill in the art to have combined stearamide, palmitamide, optionally arachidamide, and behenamide, because each component is taught by the prior art to be useful for the same purpose (a fatty acid monoamide lubricant), and it is prima facie obvious to have combined them to form a composition which is then also used for that same purpose. Additionally, a behenamide mixture is taught by Longmore to be well-known in art.


Nishikawa teaches varying amounts of fatty acid amides which may be used in combination in accordance to equation (1) (see Col. 4, lines 65-68). For, example, Nishikawa teaches amounts of stearamide, behenamide and palmitamide are preferably 0.03-0.46wt% behenamide, 0.06-9wt% stearamide, and 0.09-1.4wt% palmitamide, for which can be used in combination (see Col. 4, lines 52-66). Nishikawa discloses wherein for the combination, at least one fatty acid amide amount must satisfy equation (2), and the other fatty acid amide amounts should be included in lesser amounts which satisfy equation (1) (see Col. 4, lines 1-16). The amounts described by Col. 4, lines 52-66 for behenamide, palmitamide and stearamide are those which satisfy equation (2). 
Thus Nishikawa teaches fatty acid amide composition values such as 0.40wt% behenamide, 0.20wt% stearamide, and 0.20wt% palmitamide, as based on the total weight of the composition. For instance, this value of behenamide satisfies equation (2) of Nishikawa, and the values of stearamide and palmitamide, which are less than that of behenamide, as required by Nishikawa, satisfies equation (1), also required by Nishikawa. A fatty acid amide mixture of 0.4wt% behenamide, 0.2wt% palmitamide, and 0.2wt% stearamide would give 0.8% fatty acid amide lubricant mixture comprising 25wt% stearamide, 25wt% palmitamide, and 50wt% behenamide, which read on the claimed ranges. 
Additionally, Nishikawa teaches fatty acid amide composition values for the inclusion of arachidamide from about 0.04-0.65wt% according to equation (2). Thus Nishikawa also teaches fatty acid amide composition values such as 0.40wt% behenamide, 0.20wt% stearamide, and 0.20wt% palmitamide, and 0.20wt% arachidamide, as based on the total weight of the composition. For instance, this value of behenamide satisfies equation (2) of Nishikawa, and the values of stearamide, palmitamide, and arachidamide, which are less than that of behenamide, as required by Nishikawa, satisfies equation (1), also required by Nishikawa. A fatty acid amide mixture of 0.4wt% behenamide, 0.2wt% palmitamide,  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

It would have further been obvious to one of ordinary skill in the art at the time that the invention was filed to have combined the stearamide, behenamide, and palmitamide, and optionally also arachidamide, to form a mixture of the fatty acid amides, as taught by Longmore and Nishikawa, such that the fatty acid mixture comprises, for example, 50wt% behenamide, 25wt% palmitamide and 25wt% stearamide, or as another example, comprises 40wt% behenamide, 20wt% palmitamide, 20wt% stearamide and 20wt% arachidamide, as taught by Nishikawa, for the invention disclosed by Kjellen. One would be motivated to combine the fatty acid amides in order to improve the coefficient of friction of the lubricant, and to tailor the molecular weight of the lubricant. One would be motivated to use the respective amounts of each stearamide, palmitamide and behenamide, and optionally arachidamide, due to fatty acid monoamide absorptivity limitations of the iron-based (see Nishikawa, Col. 4, lines 52-54 and lines 57-60).
Additionally, it would have been obvious and routine to one of ordinary skill in the art to have tried different mixture ratios, such as 1:1:1:1 or 2:1:1:1 (when including arachidamide), or 1:1:1 or 2:1:1 (when omitting arachidamide), as these ratios are well-known and routine to one of ordinary skill in the art for testing new mixtures. A 1:1:1:1: ratio (25% for each component) and a 2:1:1:1 ratio (40%, 20%, 20%, 20%), or a 1:1:1 ratio (33% for each component) and a 2:1:1 ratio (50%, 25%, 25%), are obvious ratios for a mixture of 3 and 4 components, respectively, to one of routine skill in the art. It would be obvious to used equal parts (1:1:1 or 1:1:1:1 ratios) for the mixing of the respective monoamides, and such that the ratio would read on the claimed amounts of monoamides (i.e., 25wt% for each component for a 4 component system, or 33wt% each for a 3 component system). Additionally, it would be obvious to have applied the ratios (2:1:1 or 2:1:1:1) for a higher behenamide concentration, such that the ratio would read 

Regarding Claim 29, Kjellen in view of Nishikawa discloses wherein the lubricant comprises 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see analysis of Claim 26 above wherein the claimed amounts are obvious over Nishikawa, and further that it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 40wt% behenamide, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide for a 4 component system).
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms). Furthermore, Nishikawa teaches using arachidamide (see Col. 3, line 56).

Regarding Claim 30, Kjellen discloses wherein the lubricant consists of 20-30wt% stearamide, 20-30wt% palmitamide, arachmidate, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 26 above wherein the claimed amounts are obvious over Nishikawa who teaches wherein a mixture may comprise, for example, 20wt% stearamide, 20wt% palmitamide, 20wt% arachidamide, and 40wt% behenamide, and further that it would be obvious to use a 2:1:1:1 ratio for a mixture of 4 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1:1 ratio would read on the claimed 
Additionally, as also stated above, while Kjellen does not expressly disclose arachidamide, it would be obvious to one of ordinary skill in the art to have recognized and appreciated that the teaching wherein the lubricant consists of primary amides with 14-22 C atoms (see Abstract) would necessarily include arachidamide because arachidamide is a primary fatty acid amide comprising 20 C atoms). Furthermore, Nishikawa teaches using arachidamide (see Col. 3, line 56).

Regarding Claims 31-32, Kjellen discloses wherein the lubricant (Claim 31) comprises, or further (Claim 32) consists, of 20-30wt% stearamide, 20-30wt% palmitamide, and 40-60wt% behenamide (see Abstract wherein lubricant consists of fatty acid amides having 14-22 C atoms; see analysis of Claim 26 above wherein the claimed amounts are obvious over Nishikawa who teaches wherein a mixture may comprise, for example, 25wt% stearamide, 25wt% palmitamide, and 50wt% behenamide, and further that it would be obvious to use a 2:1:1: ratio for a mixture of 3 components, and to apply this ratio for a higher behenamide concentration, as taught by Longmore, such that the 2:1:1 ratio would read on the claimed amounts of monoamides  - i.e., 50wt% behenamide, 25wt% stearamide, and 25wt% palmitamide for a 3 component system).

Regarding Claims 33 and 34, Kjellen discloses wherein the amount of lubricant is (Claim 33) between 0.4-1.4wt% and further (Claim 34) between 0.6-1.4wtt% (see Col. 3, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Response to Arguments
Applicant’s arguments, filed February 15, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 over Kjellen, Kjellen in view of Knutsson, and Kjellen in view of Nishikawa have been fully considered but are respectfully not found persuasive.

The working examples of Kjellen do not render the findings of the instant invention unexpected. Examiner maintains that it would be obvious to combine the fatty acid amides of Kjellen to form a mixture as the fatty acid amides are all used for the same purpose. See explanation in Claim 1 above and MPEP 2144.06. Additionally, Knutsson and Nakashima clearly teach that it is well-known in the art to use the fatty acid amides for a lubricant in a mixture. 
Further, while the declaration has again been considered in light of the amendments, Examiner maintains that the Applicant has not sufficiently shown unexpected results for the claimed composition, as the specification does not provide values inside and outside of the claimed range to demonstrate the unexpected results. One the contrary, Applicant appears to have only a single working example of the claimed composition which is disclosed as a commercially available product, and for which does not comprise arachidamide, as required by dependent claims.

Applicant argues that Knutsson does not disclose palmitamide. This argument is not found persuasive because Knutsson, in the current rejection, is used to teach that it would be obvious to at least combine three different saturated fatty acid amides for the lubricant of Kjellen.

Applicant argues that Nishikawa does not teach a three-part mixture, and that the mixing ratios taught by Nishikawa are for a two-part system. Applicant argues that percentages of each fatty acid amide is for individual use, not in combination. This argument is not found persuasive.
It would be obvious to one of ordinary skill in the art to use the different fatty acid amides disclosed by Kjellen to form a mixture. It would particularly be obvious and routine to form a mixture of 2, 3 and 4 of the fatty acid amides disclosed by Kjellen. It would be obvious to apply the mixing ratio disclosed by Nishikawa of a two-part system to a three or four-part system, and this would be well within the means of a person with routine skill in the art. Further, it appears the disclosure of Nishikawa has been misinterpreted by the Applicant. Nishikawa teaches forming a mixture of the amides (see rejection 

Applicant argues that Nishikawa teaches behenamide as a minor component because the maximum value of behenamide (according to Nishikawa equation 2) is less than the maximum amounts produced by equation (2) for the other fatty acid amides. This argument is not found persuasive.
Nishikawa teaches wherein any one of the fatty acid amides may be used to satisfy equation (2), and that the other fatty acid amides included should be used in lesser amounts than this fatty acid amide. It would be obvious to one of ordinary skill in the art that the fatty acid amide chosen to satisfy equation (2) of Nishikawa be behenamide, such that the other fatty acid amides applied to the mixture be less than the amount of that chosen for behenamide (see also teaching by Longmore in the new grounds of rejection above).

Applicant argues that Nishikawa requires a fatty acid ester and a second fatty acid ester. This argument is not found persuasive.
Kjellen already discloses wherein the lubricant consists of fatty acid amides. Nishikawa is used to teach that it would be obvious to form a mixture of the fatty acid amides, and that the mixture of fatty acid amides may comprise fatty acid amides in the claimed amounts. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Applicant argues that Kjellen teaches against alloying elements such as C. This argument is not found persuasive.
While Kjellen prefers substantially pure iron for the sponge iron particles, Kjellen does not limit the invention to only pure iron. In fact, Kjellen expressly discloses wherein the powder is iron-based (see Abstract). The C for which is referred to is C in the form of inclusions and impurities when pure iron is used. One of ordinary skill in the art would appreciate these inclusions or impurities would be different 

Applicant argues that the composition of Kjellen comprises an electrical insulating layer which is excluded from the claimed ‘consisting of’ language of the newly added claims. This argument is not found persuasive.
The electrical insulating layer is a characteristic of the sponge iron or iron-based particles. On the contrary, the claims specifically allow the claims to have optional alloying elements and that they be iron-based. One of ordinary skill in the art would appreciate the insitu insulating layer of the iron-based particles to read on these limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735